COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 OFFICE OF THE ATTORNEY
 GENERAL OF TEXAS,                              §               No. 08-11-00235-CV

                             Appellant,         §                  Appeal from the

 v.                                             §            County Court at Law No. 6

                                                §             of El Paso County, Texas
 LAURA G. RODRIGUEZ,
                                                §                 (TC# 2010-1710)
                             Appellee.



                                          OPINION

       In this whistleblower case, the Office of the Attorney General of Texas (“OAG”) appeals

from a portion of the trial court’s order denying its plea to the jurisdiction. In three issues for

review, the OAG raises one primary complaint that Laura Rodriguez (“Rodriguez”) failed to

report a violation of law to an “appropriate law enforcement authority” as required by the

Whistleblower Act. For the reasons that follow, we affirm.

                                    FACTUAL SUMMARY

       Rodriguez was employed as a field regional administrator in the OAG’s child support

division. In January 2009, she discovered that her former executive assistant, Deborah Galindo

(“Galindo”), had added a dependent to her state-sponsored insurance plan whom Galindo claimed

was a niece, but who was, in fact, the girlfriend of Galindo’s son. Believing that Galindo had

committed insurance fraud and tampered with governmental records, Rodriguez -- acting pursuant

to OAG policy -- reported her suspicions to her immediate supervisors. One of them advised
Rodriguez to report her concerns anonymously to the Ethics Advisor, the individual designated by

the Attorney General to administer the OAG’s Fraud, Waste, and Abuse Prevention Program.

Rodriguez did so. Shortly after receiving the anonymous report, the Ethics Advisor sent the

OAG’s Deputy Attorney General for Criminal Justice a memorandum asking for his assistance

“[b]ecause allegations of fraud might involve criminal conduct.” Following an investigation by

the OAG’s Criminal Investigation Division (“CID”)1, the Ethics Advisor released a report in

which he concluded that Galindo had not committed fraud but had misstated information. He

recommended that human resources take appropriate disciplinary action. Galindo was suspended

from work for five days.

        In the months that followed, Rodriguez was demoted and given a poor evaluation. She

was eventually terminated in April 2010, after the OAG’s Ombudsman released a report

concerning her claim of retaliation for reporting Galindo. Thereafter, Rodriguez sued the OAG

for violations of the Whistleblower Act. She alleged that she had a good faith belief that Galindo

violated the law and that she had reported these violations to the entities that had the authority to

“investigate, enforce, regulate, or prosecute criminal laws involving insurance fraud or tampering

with governmental records . . . .” Rodriguez identified these entities as “the Fraud, Waste, and

Abuse Prevention Program and/or the Criminal Investigation Division of [the OAG] . . . .

According to Rodriguez, her report resulted in adverse personnel actions when she was demoted

and terminated.

        The OAG filed a plea to the jurisdiction asserting that Rodriguez’s claims were barred by

sovereign immunity because she failed to allege the jurisdictional facts necessary to invoke the


1
  After investigators from the OAG’s Criminal Investigation Division contacted Rodriguez in response to her
anonymous report and, while they were interviewing her, Rodriguez reported her suspicions that Galindo had violated
the law.
                                                        2
Whistleblower Act. In particular, the OAG maintained that Rodriguez failed to allege that she

reported a violation of law to an “appropriate law enforcement authority” because none of the

persons to whom she made her report had the authority to prosecute criminal law violations. The

trial court denied the plea as it pertained to this basis, but granted it as it pertained to Rodriguez’s

failure to grieve her claims and failure to file the lawsuit timely. This interlocutory appeal

follows.2

                                    STANDARD OF REVIEW

        Governmental immunity from suit defeats a trial court’s subject matter jurisdiction and is

properly asserted in plea to the jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 225-26 (Tex. 2004). Whether the trial court has subject matter jurisdiction is a

question of law, which we review de novo. Id. at 226. A plaintiff bears the burden of alleging

facts affirmatively demonstrating that the trial court has subject matter jurisdiction. Id. In

determining whether a plaintiff has done so, we construe the pleadings liberally in the plaintiff’s

favor and look to the pleader’s intent. Id. In determining a plea to the jurisdiction, we can also

consider evidence, and must do so when necessary to resolve the jurisdictional issue. Bland

Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). If evidence negates the existence of

jurisdictional facts as a matter of law, the trial court should grant the plea. City of Waco v. Lopez,

259 S.W.3d 147, 150 (Tex. 2008). However, if evidence does not negate jurisdiction as a matter

of law or if it creates a fact issue, the trial court should deny the plea. Id.

                                 THE WHISTLEBLOWER ACT

        The Whistleblower Act contains an express waiver of immunity from suit. Specifically, a

public employee who alleges a violation of the Act may sue the employing state or local

2
  See TEX.CIV.PRAC.&REM.CODE ANN. § 51.014(a)(8)(West Supp. 2012)(permitting state agency to file
interlocutory appeal from denial of plea to the jurisdiction).
                                                   3
government entity for the relief provided by the Act. TEX.GOV’T CODE ANN. § 554.0035

(West 2012). In determining whether an employee has alleged a violation, we consider whether

the factual allegations would actually constitute a violation of the Act. State v. Lueck, 290
S.W.3d 876, 881 (Tex. 2009). However, a plaintiff need not prove her claim to satisfy the

jurisdictional hurdle, and the burden of proof with respect to the jurisdictional facts does not

involve a significant inquiry into the substance of the claims. Id.

                             Appropriate Law Enforcement Authority

       Under the Whistleblower Act, a state or local governmental entity may not suspend or

terminate the employment of, or take other adverse personnel action against, an employee who

makes a good faith report to an appropriate law enforcement authority that the entity or another

employee has violated the law. TEX.GOV’T CODE ANN. § 554.002(a); Lueck, 290 S.W.3d at

878. As defined by the Act, a report is made to an appropriate law enforcement authority if the

authority is “a part of a state or local governmental entity or of the federal government that the

employee in good faith believes is authorized to: (1) regulate under or enforce the law alleged to

be violated in the report; or (2) investigate or prosecute a violation of criminal law.” Id. at §

554.002(b). Good faith, in the context of an appropriate law enforcement authority, means that:

“(1) the employee believed the governmental entity was authorized to (a) regulate under . . .

enforce . . . (b) investigate or prosecute a violation of . . . law; and (2) the employee’s belief was

reasonable in light of the employee’s training and experience.”           Tex. Dept. of Transp. v.

Needham, 82 S.W.3d 314, 321 (Tex. 2002).

                                   Report to the Ethics Advisor

       On appeal, the OAG challenges the reasonableness of Rodriguez’s belief that the Ethics



                                                  4
Advisor, as head of the Fraud, Waste, and Abuse Prevention Program, and the OAG’s Criminal

Investigation Division were appropriate law enforcement authorities.3 Specifically, the OAG

argues that Rodriguez’s belief could not have been reasonable because the Ethics Advisor’s

authority to discipline employees internally did not equate to authority to regulate under, enforce,

prosecute, or investigate criminal violations, which, the OAG maintains, Rodriguez knew were

reported to and handled by an outside law enforcement agency. We are not persuaded by this

argument.

        The evidence supports Rodriguez’s belief that the Ethics Advisor was an appropriate law

enforcement authority. Rodriguez produced the OAG’s “Agency Integrity Program” policy

providing for the promulgation of rules, practices, and standards to “reduce the risk of fraud,

waste, and abuse in the workplace.” The policy covers “unethical, fraudulent, and/or illegal

conduct” and is “designed to provide a method to identify, prevent, detect, and report” such

conduct. As defined by the policy, fraud is “the use of one’s occupation for obtaining personal

benefit (including benefit for family/friends) through the deliberate misuse or misapplication of

the OAG’s resources or assets.” [Emphasis in original]. The policy requires an employee to

report unethical, fraudulent, and/or illegal conduct to certain identified individuals, including the

employee’s immediate supervisor and the Ethics Advisor.4 Indeed, the policy mandates that any

person who receives a report of fraud has a duty to refer the matter immediately to the Ethics

3
  The OAG also challenges the adequacy of Rodriguez’s reports to her immediate supervisors and the Ombudsman.
However, Rodriguez did not identify these individuals in her Second Amended Petition or in her original and
supplemental responses to the OAG’s plea to the jurisdiction as individuals whom she believed were appropriate law
enforcement authorities. She merely identified them as individuals to whom she reported her suspicions. While we
can consider evidence in determining a plea to the jurisdiction, the evidence must be relevant to the jurisdictional
issue. See Bland Indep. Sch. Dist., 34 S.W.3d at 554. Since Rodriguez did not identify her immediate supervisors
and the Ombudsman as “appropriate law enforcement authorities,” the status of these individuals as such is irrelevant
to the jurisdictional inquiry. We therefore decline to address the OAG’s challenge to the adequacy of Rodriguez’s
report to her supervisors and the Ombudsman.
4
  The policy permits an employee to report unethical, fraudulent, and/or illegal conduct anonymously.

                                                         5
Advisor, the person designated by the Attorney General as the individual “having the exclusive

authority” to investigate “activity which possible constitutes a violation of law. . . .” In his

deposition, the Ethics Advisor testified that “employees can report fraud, waste, and abuse . . .

directly to me.” And as we have already noted, the Ethics Advisor asked the OAG’s Deputy

Attorney General for Criminal Justice for his assistance in investigating the fraud allegation

because it “might involve criminal conduct.”

        Essentially, Rodriguez produced evidence establishing that OAG employees were not just

instructed but were required to report unethical, fraudulent, and/or illegal conduct to their

supervisors and the Ethics Advisor. Rodriguez also produced evidence that the Ethics Advisor

had the authority to investigate allegations of fraud involving criminal conduct, and, in fact,

exercised that authority here. In light of the foregoing and indulging all reasonable inferences in

favor of Rodriguez, we conclude that she produced evidence of her good faith belief that the Ethics

Advisor was authorized to investigate criminal laws related to fraud and that her belief was

reasonable in light of her training and experience.5 See Moreno v. Tex. A&M Univ.-Kingsville,

339 S.W.3d 902, 912-13 (Tex.App.--Corpus Christi 2011, pet. filed)(holding that whistleblower

produced sufficient evidence of her good faith belief by reporting suspected violations of the

tuition waiver provision, as required by university policy, to university president who had the

power to enforce compliance with the tuition waiver provision); Univ. of Tex. Sw. Med. Ctr. At

Dallas v. Gentilello, 317 S.W.3d 865, 871 (Tex.App.--Dallas 2010, pet. granted)(holding that

whistleblower produced sufficient evidence of good faith by reporting Medicaid and Medicare

violations to his supervisor who set policies and had power to investigate violations); see also Tex.

5
  Because we conclude that Rodriguez’s good faith belief that the Ethics Advisor was an appropriate law enforcement
authority was reasonable, we need not address Rodriguez’s report to the OAG’s Criminal Investigation Division. See
TEX.R.APP.P. 47.1 (requiring appeal court to issue an opinion that is as brief as possible, but that addresses every
issue raised and necessary to dispose of the appeal).
                                                         6
Dep’t of Human Servs. v. Okoli, 317 S.W.3d 800, 811 (Tex.App.--Houston [1st Dist.] 2010, pet.

filed)(holding that whistleblower produced sufficient evidence of his good faith belief by citing to

an internal policy requiring him to report misconduct to his supervisor and to other individuals

situated higher in the agency’s organizational structure).

        Nor are we persuaded by the OAG’s reliance on Needham and Univ. of Tex. at San Antonio

v. Wells, No. 04-10-00615-CV, 2011 WL 446642 (Tex.App.--San Antonio Feb. 9, 2011, no

pet.)(mem. op.) and upon a specific sentence in the OAG’s “Agency Integrity Program” policy.

Needham and Wells hold that an employee does not have a reasonable belief that his or her

employer is an appropriate law enforcement authority if the employer itself does not have the

authority to do anything about reported illegal activities other than to conduct an internal

investigation, to discipline its employees, and to refer reports of illegal activities to other entities.

See Needham, 82 S.W.3d at 321 (holding that Texas Department of Transportation employee who

believed that his superiors would forward his report of driving while intoxicated to another entity

for prosecution did not have a reasonable belief that the department was an appropriate law

enforcement authority); Wells, 2011 WL 446642, at *2 (holding that university employee who was

told that her reports of fraud would have to be investigated by the police, not by the particular

department to which she reported the allegations, did not have a reasonable belief that the

university was an appropriate law enforcement authority).

        Rodriguez’s allegations do not involve the mere internal discipline imposed against

Galindo for fraudulently naming a dependent. Rather, Rodriguez alleged that Galindo violated

the criminal law and produced evidence that the Ethics Advisor had the authority to investigate

whether Galindo had violated the law. Contrary to the OAG’s assertion, the OAG’s “Agency



                                                   7
Integrity Program” policy does not mandate that allegations of criminal violations be reported to

and handled by an outside law enforcement agency. Rather, the policy discusses the range of

penalties an employee who violates the “Agency Integrity Program” might face, which, in the case

of “potential criminal offenses,” includes the possibility of a report to “the appropriate law

enforcement agency.” Having determined that Rodriguez produced evidence that she had a good

faith belief that the OAG’s Ethics Advisor was authorized to investigate criminal laws related to

fraud and that her belief was reasonable in light of her training and experience, we hold that the

trial court did not err in denying the OAG’s plea to the jurisdiction. We affirm the judgment of

the trial court below.



August 22, 2012
                                             ANN CRAWFORD MCCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior)(Sitting by Assignment)




                                                8